        Case 9:20-cr-80072-KAM Document 7 Entered on FLSD Docket 07/01/2020 Page 1 of 2
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                             SOUTHERN                                                  DISTRICT OF                                      FLORIDA


                 UNITED STATES OF AMERICA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                 Laura Luz Maria Torres Romero                                                                         Case Number: 20-mj-8229-DLB

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Dave Lee Brannon                                                   Adrienne Rabinowitz                                       Bruce Zimet/Jack Goldberger
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 7/1/2020                                                           DAR 10:14:36; 12:12:41                                    Stephanie Payne
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                   7/1/2020             X             X         June 10, 2020 Letter Agreement

   2                   7/1/2020             X             X         June 17, 2020 Letter Agreement

   3                   7/1/2020             X             X         Sales Contract 3016 Stanford Rd

   4                   7/1/2020             X             X         Closing Statement 3016 Stanford Rd

   5                   7/1/2020             X             X         Closing Statement 9434 Pinto Dr.

   6                   7/1/2020             X             X         Laura Torres Entry Documents

   7                   7/1/2020             X             X         Laura Torres CA Driver’s License

   8                   7/1/2020             X             X         Fingerprint Report

   9                   7/1/2020             X             X         June 2, 2020 Letter pre-charge/pre-arrest conditions

  10                   7/1/2020             X             X         Peru bank document

  11                   7/1/2020             X             X         List of Tenants

  12                   7/1/2020             X             X         Timeline

  13                   7/1/2020             X             X         Torres Green Card Application

  14                   7/1/2020             X             X         Wire from “Antonieta Mena” to Jenna Sarica




             1         7/1/2020             X             X         Brito Medical Center

             2         7/1/2020             X             X         Counsel e-mails 5/22/2020 - 6/29/2020

             3         7/1/2020             X             X         DOJ letter 6/2/2020

             4         7/1/2020             X             X         Counsel e-mails 6/9/2020 - 6/29/2020

             5         7/1/2020             X             X         DOJ letter 6/10/2020

             6         7/1/2020             X             X         DOJ letter 6/10/2020 (pre-arrest/pre-charge agreement)

             7         7/1/2020             X             X         DOJ letter 6/17/2020
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    2   Pages
        Case 9:20-cr-80072-KAM Document 7 Entered on FLSD Docket 07/01/2020 Page 2 of 2

✎AO 187A (Rev. 7/87)             EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                  CASE NO.
         United States of America        vs.       Laura Luz Maria Torres Romero                  20-mj-8229-DLB
 PLF.    DEF.     DATE
                           MARKED ADMITTED                                   DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.     NO.    OFFERED

          8     7/1/2020     X       X         DOJ letter 6/19/2020


          9     7/1/2020     X       X         As is residential contract for sale and purchase (3016 Stanford Road)

         10     7/1/2020     X       X         Standard promissory note

         11     7/1/2020     X       X         Tirdent title - estimated seller's statement

         12     7/1/2020     X       X         Final closing disclosure

         13     7/1/2020     X       X         Chase wire transfer outgoing request

         14     7/1/2020     X       X         TransAmerican Title & Settlement Services

         15     7/1/2020     X       X         As is residential contract for sale and purchase (9434 Pinto Drive)




                                                                                                Page      2      of    2   Pages
